DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2, and claim 5 and 6, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 27 and 28 of US Patent No. 10972184 (“reference”). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious in view of the reference claims.
Present claim 1 is read on by claim 27 of the reference as follows - compare reference letters:
Present claim
Reference claim
[A] 1. A system, comprising: a first transceiver, the first transceiver including a first laser and a first modulator that is operable to receive light from the first laser, the first modulator having an output operable to supply a first plurality of optical subcarriers to an optical fiber [during a first time interval]

[B] and the first transceiver being operable to receive a second plurality of optical subcarriers from the optical fiber during [the] first time interval, 

[C] and the output of the first modulator is operable to supply a third plurality of optical subcarriers to the optical fiber [during a second time interval]

[D] and the first transceiver is operable to receive a fourth plurality of optical subcarriers from the optical fiber during [the] second time interval, 

[E] a number of the first plurality of optical subcarriers being different from a number of the third plurality of optical subcarriers, and a number of the second plurality of optical subcarriers being different from a number of the fourth plurality of optical subcarriers; 

[F] and a second transceiver, the second transceiver including a second laser and a second modulator that is operable to receive light form the second laser, the second modulator having an output operable to supply at least one of the second plurality of optical subcarriers during the first time interval 

[G] and at least one of the fourth plurality of optical subcarriers during the second time interval, 

[H] the second transceiver operable to receive at least one of the first plurality of optical subcarriers during the first time interval 

[I] and at least one of the third plurality of optical subcarriers during the second time interval, each of the first plurality of optical subcarriers being a Nyquist subcarrier whereby each of the first plurality of optical subcarriers to not spectrally overlap with one another.
[A] 27. A method, comprising: supplying, from a first transceiver, a first plurality of optical subcarriers to an optical fiber during a first time interval; 

[H] receiving, in a second transceiver, a first one of the first plurality of subcarriers during the first time interval, 

and receiving, in a third transceiver, a second one of the first plurality of subcarriers during the first time interval; 

[F] supplying, from the second transceiver, at least a first one of a second plurality of subcarriers to the optical fiber during the first time interval, 

and supplying, from the third transceiver, at least a second one of the second plurality of subcarriers to the optical fiber during the first time interval;

[B] receiving, in the first transceiver, the second plurality of optical subcarriers from the optical fiber during the first time interval; 

[C] supplying, from the first transceiver, a third plurality of optical subcarriers to the optical fiber during a second time interval; 

[I] receiving, in the second transceiver, a first one of the third plurality of subcarriers during the second time interval, 

and receiving, in the third transceiver, a second one of the third plurality of subcarriers during the second time interval; 

[G] supplying, from the second transceiver, at least a first one of a fourth plurality of subcarriers to the optical fiber during the second time interval, 

and supplying, from the third transceiver, at least a second one of the fourth plurality of subcarriers to the optical fiber during the second time interval; 

[D] and receiving, in the first transceiver, the fourth plurality of optical subcarriers from the optical fiber during the second time interval; 

[E] wherein a number of the first plurality of subcarriers is different from a number of the third plurality of subcarriers, and a number of the second plurality of subcarriers is different from a number of the fourth plurality of subcarriers.


Claim 27 of the reference does not include the first and second lasers and modulators or that each of the first plurality of optical subcarriers is a Nyquist subcarrier whereby each of the first plurality of optical subcarriers do not spectrally overlap with one another (the whereby clause is simply the definition of Nyquist subcarrier). However, the reference recites these for the claims 1 and 8 of the apparatus claim set. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to claim the lasers and modulators, and Nyquist subcarriers, since these are features of the apparatus claims of the same invention.

2. A system in accordance with claim 1, wherein a sum of a number of the first plurality of subcarriers and a number of the second plurality of subcarriers is equal to a sum of the third plurality of subcarriers and a number of the fourth plurality of subcarriers.
28. A method in accordance with claim 27, wherein a sum of a number of the first plurality of subcarriers and a number of the second plurality of subcarriers is equal to a sum of the third plurality of subcarriers and a number of the fourth plurality of subcarriers.
[A] 5. A system, comprising: a first transceiver, the first transceiver including a first laser and a first modulator that is operable to receive light from the first laser, the first modulator having an output operable to supply a first plurality of optical subcarriers to an optical fiber [during a first time interval]

[B] and the first transceiver being operable to receive a second plurality of optical subcarriers from the optical fiber during [the] first time interval, 

[C] and the output of the first modulator is operable to supply a third plurality of optical subcarriers to the optical fiber [during a second time interval] 

[D] and the first transceiver is operable to receive a fourth plurality of optical subcarriers from the optical fiber during [the] second time interval, 

[E] a number of the first plurality of optical subcarriers being different from a number of the third plurality of optical subcarriers, and a number of the second plurality of optical subcarriers being different from a number of the fourth plurality of optical subcarriers, each of the first plurality of optical subcarriers being a Nyquist subcarrier whereby each of the first plurality of optical subcarriers do not spectrally overlap with one another; 

[F] a second transceiver, the second transceiver including a second laser and a second modulator that is operable to receive light from the second laser, the second modulator having an output operable to supply at least a first one of the second plurality of subcarriers during the first time interval 

[G] and at least a first one of the fourth plurality of subcarriers during the second time interval, 

[H] the second transceiver operable to receive at least a first one of the first plurality of subcarriers during the first time interval 

[I] and at least a first one of the third plurality of subcarriers during the second time interval; 

[J] and a third transceiver operable to supply at least a second one of the second plurality of subcarriers during the first time interval 

[K] and at least a second one of the fourth plurality of subcarriers during the second time interval, 

[L] the third transceiver operable to receive at least a second one of the first plurality of subcarriers during the first time interval 

[M] and at least a second one of the third plurality of subcarriers during the second time interval.
[A] 27. A method, comprising: supplying, from a first transceiver, a first plurality of optical subcarriers to an optical fiber during a first time interval; 

[H] receiving, in a second transceiver, a first one of the first plurality of subcarriers during the first time interval, 

[L] and receiving, in a third transceiver, a second one of the first plurality of subcarriers during the first time interval; 

[F] supplying, from the second transceiver, at least a first one of a second plurality of subcarriers to the optical fiber during the first time interval, 

[J] and supplying, from the third transceiver, at least a second one of the second plurality of subcarriers to the optical fiber during the first time interval;

[B] receiving, in the first transceiver, the second plurality of optical subcarriers from the optical fiber during the first time interval; 

[C] supplying, from the first transceiver, a third plurality of optical subcarriers to the optical fiber during a second time interval; 

[I] receiving, in the second transceiver, a first one of the third plurality of subcarriers during the second time interval, 

[M] and receiving, in the third transceiver, a second one of the third plurality of subcarriers during the second time interval; 

[G] supplying, from the second transceiver, at least a first one of a fourth plurality of subcarriers to the optical fiber during the second time interval, 

[K] and supplying, from the third transceiver, at least a second one of the fourth plurality of subcarriers to the optical fiber during the second time interval; 

[D] and receiving, in the first transceiver, the fourth plurality of optical subcarriers from the optical fiber during the second time interval; 

[E] wherein a number of the first plurality of subcarriers is different from a number of the third plurality of subcarriers, and a number of the second plurality of subcarriers is different from a number of the fourth plurality of subcarriers.


Claim 27 of the reference does not include the first and second lasers and modulators or that each of the first plurality of optical subcarriers is a Nyquist subcarrier whereby each of the first plurality of optical subcarriers do not spectrally overlap with one another (the whereby clause is simply the definition of Nyquist subcarrier). However, the reference recites these for the claims 1 and 8 of the apparatus claim set. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to claim the lasers and modulators, and Nyquist subcarriers, since these are features of the apparatus claims of the same invention.

6. A system in accordance with claim 5, wherein a sum of a number of the first plurality of subcarriers and a number of the second plurality of subcarriers is equal to a sum of the third plurality of subcarriers and a number of the fourth plurality of subcarriers.
28. A method in accordance with claim 27, wherein a sum of a number of the first plurality of subcarriers and a number of the second plurality of subcarriers is equal to a sum of the third plurality of subcarriers and a number of the fourth plurality of subcarriers.


	Regarding claim 22, claim 27 of the reference does not recite that the first transceiver includes an optical circulator having a port that supplies the first plurality of optical subcarriers and receives the second plurality of optical subcarriers. However, the reference recites these for the claims 1, 11 and 12 of the apparatus claim set, with corresponding nth plurality mapping as cited above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to claim the circulator, since this is a feature of the apparatus claims of the same invention.

Allowable Subject Matter
Claims 3, 4 and 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 6 December 2022 have been fully considered but they are not persuasive with respect to the double patenting rejections. The language of the whereby clause added to the independent claims is simply the definition of the existing limitation, Nyquist subcarrier.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636